            Case 2:17-cv-02712-JFB-ARL Document 240 Filed 04/24/19 Page 1 of 1 PageID #: 7307




                                                               BERKMAN HENOCH
                                                                  PETERSON PEDDY & FENCHEL                                                    PC
                                                                                                                                                            Kaitlyn A. Costello      Megan K. McNamm
StevenJ. Peddy             3ruceJ. Bergrun
                                                                          Attorneys at Law                                                                                Duno           Randy S. Nisn
Gary H. Friedenberg        ViroonJ. Frieclmm                                                                                                                   James E.
MirimR. Milgrom            ChristimJomthm                                                                                                                       DanielJ. Bves           Novica Perovski
            Macy'               Mishkin                                                                                                                       Bvelyn P. Flores              Hillary Prada
Joseph E,                  Stanley
RudolfJ. Kamy              Doma A. Napolimo
                                                                                   100 Garden CiryPlazt,Third Floor                                              Adm     S.   Kalb       3ileenM. Rym
Roben A. Camba             Todd C. Steckler                                           Garden Ciry, New York 11530                                            Pesia   M. Kiuaich           Rmdy Schaefer
Gregory P. Petenon         Peter Sullivm                                                                                                                                              Christopher F. Ulto
SaulR, Fenchel*                                                                          Telephone: (5t6) 222-6200                                                                        Martin E. Valk
COUT9IL                                                                                   Facsimile: (516)222-6209
Steven   Brock                                                                           Website:        www.bhpp.com
Gilben Henoch
DavidR. Kay
MaryBethMalloy                                                                                                                April24,2019
Terence .E. Smolev, P.C.



                 Honorable Joseph F. Bianco
                 United States District Judge
                 United States District Court
                 100 Federal Plaza
                 Central Islip, New Yotk 11722

                              RE:              Dekom v. Fannie Mae" et al.
                                               t7-cY-2712 (JFBXARL)

                 Dear Judge Bianco:

                        As the Court is aware, we represent Berkman Henoch Peterson Peddy & Fenchel, P.C.
                 s/h/a Berkman Henoch Law Firm, Matthew Burrows and Erick Vallely ("Berkman Defendants")
                 in the above referenced matter. We respectfully submit this letter in opposition to PlaintifPs
                 Motion for Reconsideration. See lDE235l.

                        We join in the two (2) oppositions that have been filed by Ralph Pernick, Assistant
                 Attorney Glneral on behalf of the State Defendants and Jason Lipkin, Esq. on behalf of
                 Defendant Bank of America and respectfully request that Plaintiff s most recent frivolous motion
                 be denied. plaintiff s motion is a missive filled with vitriol aimed at the Court and provides no
                 new evidence or interuening controlling law that would upset the well-reasoned decisions of both
                 Magistrate Judge Lindsay and District Judge Bianco. Without which, Plaintiff s motion must be
                 denied.

                               We respectfully submit that Plaintiffs Motion for Reconsideration be denied in its
                    entirely and the case closed.

                                                                                                                               Respectfully Submitted,

                                                                                                                  BERKMAN, HENOCH,                                   PETERSON,
                                                                                                                  PEDDY & FENCHEL, P.C.

                                                                                                                  By:           lsl           NA   A.N anolitano




    *Admicted                                  **Admitted in New York, California, Florida, NewJeney, Pennsylvania, and District ofColumbia
                 in New York and Florida   I
